ACCEPTED
                                                                                              12-15-00038-CR
                                                                                 TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                         4/30/2015 3:45:19 PM
                                                                                                CATHY LUSK
                                                                                                       CLERK



                                    NO. 12-15-00038-CR
                                                                           FILED IN
STATE OF TEXAS                              §      IN THE TWELFTH COURT
                                                                12th COURT OF APPEALS
                                            §                            TYLER, TEXAS
VS.                                         §      OF APPEALS       4/30/2015 3:45:19 PM
                                            §                            CATHY S. LUSK
DANNY RAY SOWELL                            §      TYLER, TEXAS              Clerk



              MOTION TO EXTEND TIME TO FILE APPELLEE'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes DANNY RAY SOWELL, Appellee in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

       1.     This case is on appeal from the 294th Judicial District Court of Van Zandt

County, Texas.

       2.     The case below was styled the STATE OF TEXAS vs. DANNY RAY

SOWELL, and numbered WR14-00136.

       3.     Appellant’s brief was filed on March 27, 2015.

       4.     The appellee’s brief was due on April 27, 2015.

       5.     Appellee does not requests an additional extension of time to file his brief

as it was filed on April 29, 2015

       6.     No previous extension to file the brief has been received in this cause.

       7.     Appellee is not currently incarcerated.

       8.     Appellee relies on the following facts as good cause for the requested

extension:

       On April 13, 2015, Appellee finished his brief in response to Appellant’s brief and

attempted to efile his respone. Appellee’s attorney is not very familiar with efiling.
Appellee requested assistance from a 3rd party in his attempt to file the brief.

Apparently, the brief was filed as service only. The Van Zandt County Criminal District

Attorney, the other party to this matter, was the recipient. Appellee’s attorney did not

realize that the brief had not been filed with the Court of Appeals. On April 29, 2015,

Appellee’s attorney was reviewing the Court of Appeals website and realized that his

brief was not filed with the Court. Appellee’s attorney immediately called the Clerk’s

office and did his best to rectify the situation. The Appellee’s brief was filed on April 29,

2015.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion To Extend Time to File Appellant's Brief, and for such other and further relief

as the Court may deem appropriate.

                                          Respectfully submitted,

                                          Dean White,
                                          Attorney at Law
                                          690 West Dallas
                                          P.O. Box 155
                                          Canton, Texas 75103
                                          Tel: (903) 567-4155
                                          Fax: (903) 567-4964



                                          By: /s/ Dean White
                                             Dean White
                                             State Bar No. 21299500
                                             Attorney for DANNY RAY SOWELL
                            CERTIFICATE OF SERVICE

      This is to certify that on April 30, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Van Zandt County, 400

S. Buffalo, Canton, Texas 75103, by electronic service through the Electronic Filing

Manager to chrismartin@vanzandtcounty.org.



                                        /s/ Dean White
                                        Dean White